21 F.3d 424NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In re T.G.L. CORPORATION, Debtor.H. Jason GOLD, Trustee;  William S. Burroughs,Jr.,Plaintiffs Appellees,v.John Eliot GRAFF;  James William Graff, Defendants Appellants.
No. 92-1481.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 24, 1994.Decided:  April 21, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria;  James C. Cacheris, Chief District Judge;  T.S. Ellis, III, District Judge;  Albert V. Bryan, Jr., Senior District Judge.  (CA-91-2-M, CA-91-21-M, BK-88-1848-AB).
John Eliot Graff, James William Graff, appellants pro se.
H. Jason Gold, Gold & Stanley, P.C., Alexandria, VA;  Michael Hugh Doherty, Arlington, VA, for appellees.
E.D.Va.
AFFIRMED.
Before HALL, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
John Eliot Graff and James William Graff appeal from a number of district court orders in two consolidated actions instituted against them by the Trustee in bankruptcy for T.G.L. Corporation, in which the Trustee sought to recover two assets allegedly belonging to the bankruptcy estate.  Our review of the record and the district court's opinions accompanying the orders referenced in the Graffs' notice of appeal reveals that this appeal is without merit.  Therefore, we affirm on the reasoning of the district court.  Burroughs v. Graff, Nos.  CA-91-2-M;  CA-91-21-M (E.D. Va.  Sept. 6, 1991;  Dec. 6, 1991;  Dec. 11, 1991;  Jan. 17, 1992;  Apr. 1, 1992;  Apr. 10, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.